                   Case 19-10210-LSS            Doc 6       Filed 02/03/19        Page 1 of 38




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No.: 19-10210 (___)
                                            1
Charlotte Russe Holding, Inc., et al.,
                                                              (Joint Administration Requested)
                           Debtors.


                 DEBTORS’ APPLICATION FOR AN ORDER, PURSUANT
         TO 28 U.S.C. § 156(c), BANKRUPTCY RULE 2002(f), AND LOCAL RULE
    2002-1(f), APPOINTING DONLIN, RECANO & COMPANY, INC. AS CLAIMS AND
             NOTICING AGENT, NUNC PRO TUNC TO THE PETITION DATE

                   The above-captioned debtors (the “Debtors”) submit this application (the

“Application”), by and through their undersigned counsel, for the entry of an order, substantially

in the form attached hereto as Exhibit C (the “Proposed Order”), pursuant to section 156(c) of title

28 of the United States Code, Rule 2002(f) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rule 2002-1(f) of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), appointing

Donlin, Recano & Company, Inc. (“DRC”) as claims and noticing agent (“Claims and Noticing

Agent”) in this chapter 11 case, nunc pro tunc to the Petition Date (as defined below). In support

of this Application, the Debtors rely on the declaration of Nellwyn Voorhies (the “Voorhies

Declaration”), filed contemporaneously herewith. In further support of this Motion, the Debtors

submit as follows:




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: The
Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Charlotte
Russe Holding Inc., (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate Corporation
(6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe Merchandising, Inc.
(9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located at 5910 Pacific Center
Boulevard, Suite 120, San Diego, CA 92121.


{BAY:03435523v1}
                   Case 19-10210-LSS         Doc 6        Filed 02/03/19   Page 2 of 38




                   JURISDICTION, VENUE, AND PREDICATES FOR RELIEF

        1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.         The statutory predicates for the relief sought herein are section 156(c) of title 28 of

the United States Code, Bankruptcy Rule 2002, and Local Rule 2002-1(f).

        3.         Pursuant to Local Rule 9013-1(f), the Debtors hereby consent to the entry of a final

order or judgment by the Court if it is determined that the Court, absent consent of the parties,

cannot enter a final order or judgment consistent with Article III of the United States Constitution.

                                            BACKGROUND

        4.         On the date hereof (the “Petition Date”), each of the Debtors filed with the Court a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code commencing the above-

captioned Chapter 11 cases. The Debtors continue to operate their business and manage their

properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        5.         No creditors’ committee has been appointed in these cases. No trustee or examiner

has been appointed.

        6.         A detailed description of the Debtors’ business operations, corporate structure,

capital structure, and reasons for commencing this case is set forth in full in the Declaration of

Brian M. Cashman, Chief Restructuring Officer for Charlotte Russe Holding, Inc., in Support of

the Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), which

was filed contemporaneously herewith and is incorporated herein by reference. Additional facts

in support of the specific relief sought herein are set forth below.




{BAY:03435523v1}                                      2
                   Case 19-10210-LSS       Doc 6       Filed 02/03/19   Page 3 of 38




                         RELIEF REQUESTED AND BASIS THEREFOR

        7.         The Debtors request entry of an order appointing DRC as the Claims and Noticing

Agent for the Debtors in these cases. DRC’s services will include assuming full responsibility for

the distribution of notices and the maintenance, processing, and docketing of proofs of claim filed

in these cases. The Debtors have not yet filed their schedules of assets and liabilities, however,

the Debtors anticipate that they have well in excess of 200 creditors and parties in interest, many

of whom will require notice and are expected to file proofs of claim in the Debtors’ chapter 11

cases. In view of the number of anticipated claimants, parties requiring notice, and the complexity

of the Debtors’ business, the Debtors submit that the appointment of a claims and noticing agent

is both necessary and in the best interests of both the Debtors’ estates and their creditors.

        8.         The terms of DRC’s retention are set forth in the Standard Claims Administration

and Noticing Agreement, attached hereto as Exhibit B (the “Services Agreement”). However,

DRC is seeking approval solely of the terms and provisions of the Services Agreement as set forth

in this Application and the Proposed Order.

        9.         The Debtors submit that their selection of DRC to act as the Claims and Noticing

Agent has satisfied the Court’s Protocol for the Employment of Claims and Noticing Agents under

28 U.S.C. § 156(c), instituted on February 1, 2012 (the “Claims and Noticing Agent Protocol”), in

that the Debtors have obtained, reviewed and competitively compared engagement proposals from

three (3) Court-approved claims and noticing agents to ensure selection through a competitive

process. The Debtors submit, based on the engagement proposals obtained and reviewed, that

DRC’s rates are competitive and reasonable given DRC’s quality of services and expertise.

        10.        By separate application, the Debtors will seek authorization to retain and employ

DRC as administrative advisor in this chapter 11 case pursuant to section 327(a) of title 11 of the




{BAY:03435523v1}                                   3
                   Case 19-10210-LSS        Doc 6       Filed 02/03/19   Page 4 of 38




United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), because the administration

of this case will require DRC to perform duties outside the scope of 28 U.S.C. § 156(c).

                                     DRC’S QUALIFICATIONS

        11.        DRC is one of the country’s leading chapter 11 administrators with vast experience

in noticing and claims processing. DRC has a proprietary claims management system in which

claims are effectively managed for the Office of the Clerk of the Bankruptcy Court (the “Clerk”).

The Debtors have selected DRC as the Claims and Noticing Agent because of DRC’s abilities and

experience serving in such capacity in chapter 11 cases of this size, as well as the reasonableness

of its fees.

        12.        DRC has provided claims and noticing services in numerous cases in this District,

including, most recently: In re Beauty Brands, LLC, et al. (Case No. 19-10031(CSS)); In re

David’s Bridal, Inc., et al. (Case No. 18-12635 (LSS)); In re Open Road Films, LLC, et al. (Case

No. 18-12012 (LSS)); In re Velocity Holding Company, Inc., et al. (Case No. 17-12442) (KJC));

In re Mac Acquisition LLC, et al. (Case No. 17-12224 (MFW)).

        13.        By appointing DRC as the Claims and Noticing Agent in this chapter 11 case, the

distribution of notices and the processing of claims will be expedited, and the Clerk will be relieved

of the administrative burden of processing claims.

                                   SERVICES TO BE PROVIDED

        14.        This Application pertains only to the work to be performed by DRC under the

Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c) and Local Rule 2002-1(f). Any work

to be performed by DRC outside of this scope is not covered by this Application or the Proposed

Order. Specifically, DRC will perform the following tasks in its role as the Claims and Noticing




{BAY:03435523v1}                                    4
                   Case 19-10210-LSS        Doc 6       Filed 02/03/19    Page 5 of 38




Agent (collectively, the “Claims and Noticing Services”), as well as all quality control relating

thereto:

                   (a)   Prepare and serve required notices and documents in this chapter 11 case in
                         accordance with the Bankruptcy Code and the Bankruptcy Rules in the form
                         and manner directed by the Debtors and/or the Court, including, if
                         applicable in this chapter 11 case, (i) notice of the commencement of the
                         chapter 11 case and the initial meeting of creditors under section 341(a) of
                         the Bankruptcy Code, (ii) notice of any claims bar date, (iii) notices of
                         transfers of claims, (iv) notices of objections to claims and objections to
                         transfers of claims, (v) notices of any hearings on a sale of the Debtors’
                         assets or a disclosure statement and confirmation of the Debtors’ chapter 11
                         plan, including under Bankruptcy Rule 3017(d), (vi) notice of the effective
                         date of any plan, and (vii) all other notices, orders, pleadings, publications
                         and other documents as the Debtors or Court may deem necessary or
                         appropriate for an orderly administration of this chapter 11 case;

                   (b)   Maintain an official copy of the Debtors’ schedules of assets and liabilities
                         and statements of financial affairs (collectively, the “Schedules”), listing the
                         Debtors’ known creditors and the amounts owed thereto;

                   (c)   Maintain (i) a list of all potential creditors, equity holders and other parties
                         in interest and (ii) a “core” mailing list consisting of all parties described in
                         Bankruptcy Rule 2002(i), (j) and (k) and those parties that have filed a
                         notice of appearance pursuant to Bankruptcy Rule 9010, and update and
                         make said lists available upon request by a party in interest or the Clerk;

                   (d)   Furnish a notice to all potential creditors of the last date for filing proofs of
                         claim and a form for filing a proof of claim, after such notice and form are
                         approved by the Court, and notify said potential creditors of the existence,
                         amount and classification of their respective claims as set forth in the
                         Schedules, which may be effected by inclusion of such information (or the
                         lack thereof, in cases where the Schedules indicate no debt due to the subject
                         party) on a customized proof of claim form provided to potential creditors;

                   (e)   Maintain a post office box or address for the purpose of receiving claims
                         and returned mail, and process all mail received;

                   (f)   For all notices, motions, orders or other pleadings or documents served,
                         prepare and file or cause to be filed with the Clerk an affidavit or certificate
                         of service within seven (7) business days of service, which includes
                         (i) either a copy of the notice served or the docket number(s) and title(s) of
                         the pleading(s) served, (ii) a list of persons to whom it was mailed (in
                         alphabetical order) with their addresses, (iii) the manner of service and
                         (iv) the date served;



{BAY:03435523v1}                                    5
                   Case 19-10210-LSS       Doc 6       Filed 02/03/19   Page 6 of 38




                   (g)   Process all proofs of claim received, including those received by the Clerk,
                         check said processing for accuracy and maintain the original proofs of claim
                         in a secure area;

                   (h)   Maintain the official claims register for the Debtors (the “Claims Register”)
                         on behalf of the Clerk, and upon the Clerk’s request, provide the Clerk with
                         a certified, duplicate unofficial Claims Register, and specify in the Claims
                         Register the following information for each claim docketed: (i) the claim
                         number assigned, (ii) the date received, (iii) the name and address of the
                         claimant and agent, if applicable, who filed the claim, (iv) the amount
                         asserted, (v) the asserted classification(s) of the claim (e.g., secured,
                         unsecured, priority, etc.), and (vi) any disposition of the claim;

                   (i)   Implement necessary security measures to ensure the completeness and
                         integrity of the Claims Register and the safekeeping of the original claims;

                   (j)   Record all transfers of claims and provide any notices of such transfers as
                         required by Bankruptcy Rule 3001(e);

                   (k)   Relocate, by messenger or overnight delivery, all of the court-filed proofs
                         of claim to the offices of DRC, not less than weekly;

                   (l)   Upon completion of the docketing process for all claims received to date for
                         each case, turn over to the Clerk copies of the Claims Register for the
                         Clerk’s review (upon the Clerk’s request);

                   (m)   Monitor the Court’s docket for all notices of appearance, address changes,
                         and claims-related pleadings and orders filed and make necessary notations
                         on and/or changes to the Claims Register and any service or mailing lists,
                         including to identify and eliminate duplicative names and addresses from
                         such lists;

                   (n)   Assist in the dissemination of information to the public and respond to
                         requests for administrative information regarding this chapter 11 case as
                         directed by the Debtors or the Court, including through the use of a case
                         website and/or call center;

                   (o)   If the chapter 11 case is converted to a case under chapter 7 of the
                         Bankruptcy Code, contact the Clerk within three days of notice to DRC of
                         entry of the order converting the case;

                   (p)   Thirty days prior to the close of this chapter 11 case, to the extent
                         practicable, request that the Debtors submit to the Court a proposed order
                         dismissing DRC as Claims and Noticing Agent and terminating its services
                         in such capacity upon completion of its duties and responsibilities and upon
                         the closing of the chapter 11 case;




{BAY:03435523v1}                                   6
                   Case 19-10210-LSS        Doc 6       Filed 02/03/19   Page 7 of 38




                   (q)    Within seven days of notice to DRC of entry of an order closing this chapter
                          11 case, provide to the Court the final version of the Claims Register as of
                          the date immediately before the close of the chapter 11 case; and

                   (r)    At the close of this chapter 11 case, box and transport all original
                          documents, in proper format, as provided by the Clerk’s office, to (i) the
                          Federal Archives Record Administration, located at Central Plains Region,
                          200 Space Center Drive, Lee’s Summit, MO 64064 or (ii) any other location
                          requested by the Clerk.

        15.        The Claims Register shall be open to the public for examination without charge

during regular business hours and on a case-specific website maintained by DRC.

                                PROFESSIONAL COMPENSATION

        16.        The Debtors respectfully request that the fees and expenses incurred by DRC in the

performance of the above services be treated as administrative expenses of the Debtors’ estates

pursuant to section 503(b)(1)(A) of the Bankruptcy Code and be paid in the ordinary course of

business without further application to, or order of, the Court.

        17.        DRC agrees to maintain records of all services showing dates, categories of

services, fees charged and expenses incurred, and to serve monthly invoices on the Debtors, the

Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”), proposed

counsel for the Debtors, and counsel for any official committee appointed in this chapter 11 case

(a “Committee”), if any, monitoring the expenses of the Debtors.

        18.        If any dispute arises relating to the Services Agreement or monthly invoices, the

parties shall meet and confer in an attempt to resolve the dispute; if resolution is not achieved, the

parties may seek resolution of the matter from the Court.

        19.        Prior to the Petition Date, DRC received a retainer in the amount of $25,000.00 (the

“Retainer”). DRC seeks to first apply the Retainer to all prepetition invoices and to retain any

unapplied portion as a retainer throughout the pendency of this case.




{BAY:03435523v1}                                    7
                   Case 19-10210-LSS        Doc 6       Filed 02/03/19   Page 8 of 38




        20.        As part of the overall compensation payable to DRC under the terms of the Services

Agreement, the Debtors have agreed to certain limitations of liability and indemnification

obligations, as described in paragraph 7 of the Services Agreement. Specifically, the Debtors have

agreed to indemnify, defend and hold DRC harmless from and against any and all losses, claims,

damages, liabilities, costs, obligations, judgments, causes of action, charges, and expenses as

incurred, to which DRC may become subject or involved in any capacity arising out of or relating

to the Services Agreement or DRC rendering of services pursuant thereto, regardless of whether

DRC is a party thereto; provided, however, that the Debtors shall not have any indemnification

obligation for any matters arising out of gross negligence or willful misconduct by DRC.

                                       DISINTERESTEDNESS

        21.        In connection with its retention as the Claims and Noticing Agent, DRC represents

in the Voorhies Declaration, among other things, that:

                   (a)    DRC is not a creditor of any of the Debtors;

                   (b)    DRC will not consider itself employed by the United States government and
                          shall not seek any compensation from the United States government in its
                          capacity as the Claims and Noticing Agent in this chapter 11 case;

                   (c)    By accepting employment in this chapter 11 case, DRC waives any rights
                          to receive compensation from the United States government in connection
                          with the chapter 11 case;

                   (d)    In its capacity as the Claims and Noticing Agent in this chapter 11 case,
                          DRC will not be an agent of the United States and will not act on behalf of
                          the United States;

                   (e)    DRC will not employ any past or present employees of the Debtors in
                          connection with its work as the Claims and Noticing Agent in this chapter
                          11 case;

                   (f)    DRC is a “disinterested person” as that term is defined in section 101(14)
                          of the Bankruptcy Code with respect to the matters upon which it is
                          engaged;




{BAY:03435523v1}                                    8
                   Case 19-10210-LSS       Doc 6       Filed 02/03/19   Page 9 of 38




                   (g)    In its capacity as the Claims and Noticing Agent in this chapter 11 case,
                          DRC will not intentionally misrepresent any fact to any person;

                   (h)    DRC shall be under the supervision and control of the Clerk with respect to
                          the receipt and recordation of claims and claim transfers;

                   (i)    DRC will comply with all requests of the Clerk and the guidelines
                          promulgated by the Judicial Conference of the United States for the
                          implementation of 28 U.S.C. § 156(c); and

                   (j)    None of the services provided by DRC as the Claims and Noticing Agent in
                          this chapter 11 case shall be at the expense of the Clerk.

DRC will supplement its disclosure to the Court if any facts or circumstances are discovered that

would require such additional disclosure.

          COMPLIANCE WITH CLAIMS AND NOTICING AGENT PROTOCOL

        22.        The Debtors submit that this Application complies with the Claims and Noticing

Agent Protocol and conforms to the standard section 156(c) application in use in this Court. To

the extent that there is any inconsistency between this Application, the Proposed Order and the

Services Agreement, the Proposed Order shall govern.

                          NUNC PRO TUNC RELIEF IS APPROPRIATE

        23.        Pursuant to the Debtors’ request, DRC has served in the capacity as Claims and

Noticing Agent since the Petition Date with assurances that the Debtors would seek approval of

its employment and retention, effective nunc pro tunc to the Petition Date, so that the Claims and

Noticing Agent may be compensated for services prior to entry of an order approving DRC’s

retention. The Debtors believe that no party in interest will be prejudiced by the granting of the

nunc pro tunc employment, as provided herein, because the Claims and Noticing Agent has

provided and continues to provide valuable services to the Debtors’ estates in the interim period.

Courts in this jurisdiction have routinely approved nunc pro tunc employment similar to that

requested herein in matters comparable to this matter. See, e.g., In re Trump Entertainment



{BAY:03435523v1}                                   9
                   Case 19-10210-LSS        Doc 6     Filed 02/03/19     Page 10 of 38




Resorts, Inc., No. 14-12103 (KG) (Bankr. D. Del. Sept 10, 2014) (approving nunc pro tunc

employment of a claims and noticing agent to perform claims and noticing services); In re AWI

Delaware, Inc., No. 14-12092 (KJC) (Bankr. D. Del. Sept. 10, 2014) (same); In re Dolan Co., No.

14-10614 (BLS) (Bankr. D. Del. Mar. 25, 2014) (same); In re Sorenson Commc’ns, Inc., No. 14-

10454 (BLS) (Bankr. D. Del. Mar. 4, 2014) (same). Based on the foregoing, the Debtors submit

that they have satisfied the requirements of the Judicial Code, the Local Rules, and the Claims and

Noticing Agent Protocol. Accordingly, the Debtors respectfully request entry of an order pursuant

to section 156(c) of the Judicial Code, Local Rule 2002-1(f), and the Claims and Noticing Agent

Protocol authorizing the Debtors to retain and employ the Claims and Noticing Agent, effective

nunc pro tunc to the Petition Date.

                                                NOTICE

        24.        The Debtors will provide notice of this Motion to: (i) the U.S. Trustee; (ii) holders

of the 30 largest unsecured claims on a consolidated basis against the Debtors; (iii) the Prepetition

ABL Agent; (iv) Prepetition Term Agent; (v) all parties who, as of the filing of this Motion, have

filed a notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002;

(vi) the Office of the United States Attorney General for the District of Delaware; (vii) the Internal

Revenue Service; and (viii) any other party entitled to notice under Local Rule 9013-1(m). As

this Motion is seeking “first day” relief, within forty-eight hours of the entry of an order approving

this Motion, the Debtors will serve copies of this Motion and any order entered in respect to this

Motion as required by Local Rule 9013-1(m). The Debtors submit that, in light of the nature of

the relief requested, no other or further notice need be given.




{BAY:03435523v1}                                    10
                   Case 19-10210-LSS     Doc 6    Filed 02/03/19      Page 11 of 38




                                         CONCLUSION

         WHEREFORE, the Debtors request entry of the Proposed Order, granting the relief

requested herein and such other and further relief as is just and proper.

Dated:    February 3, 2019

                                              BAYARD, P.A.

                                              /s/ Justin R. Alberto
                                              Justin R. Alberto (No. 5126)
                                              Erin R. Fay (No. 5268)
                                              600 North King Street, Suite 400
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 655-5000
                                              Facsimile: (302) 658-6395
                                              Email: jalberto@bayardlaw.com
                                                       efay@bayardlaw.com

                                                      - and -

                                              COOLEY LLP
                                              Seth Van Aalten
                                              Michael Klein
                                              Summer M. McKee
                                              1114 Avenue of the Americas
                                              New York, New York 10036
                                              Telephone: (212) 479-6000
                                              Facsimile: (212) 479-6275
                                              Email: svanaalten@cooley.com
                                                     mklein@cooley.com
                                                     smckee@cooley.com

                                              Proposed Co-Counsel for the Debtors




{BAY:03435523v1}                                 11
                   Case 19-10210-LSS     Doc 6   Filed 02/03/19   Page 12 of 38




                                            Exhibit A

                                       Voorhies Declaration




{BAY:03435523v1}
                   Case 19-10210-LSS            Doc 6      Filed 02/03/19        Page 13 of 38




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No.: 19-10210 (___)
                                            1
Charlotte Russe Holding, Inc., et al.,
                                                              (Joint Administration Requested)
                           Debtors.


                DECLARATION OF NELLWYN VOORHIES IN SUPPORT
               OF DEBTORS’ APPLICATION FOR AN ORDER, PURSUANT
         TO 28 U.S.C. § 156(c), BANKRUPTCY RULE 2002(f), AND LOCAL RULE
    2002-1(f), APPOINTING DONLIN, RECANO & COMPANY, INC. AS CLAIMS AND
             NOTICING AGENT, NUNC PRO TUNC TO THE PETITION DATE

         I, Nellwyn Voorhies, under penalty of perjury, declare as follows:

         1.        I am the Executive Director of Donlin, Recano & Company, Inc. (“DRC”), with

offices located at 6201 15th Avenue, Brooklyn, New York 11219. Except as otherwise noted, I

have personal knowledge of the matters set forth herein, and if called and sworn as a witness, I

could and would testify competently thereto.

         2.        This Declaration is made in support of the Debtors’ Application for an Order,

Pursuant to 28 U.S.C. § 156(c), Bankruptcy Rule 2002(f), and Local Rule 2002-1(f), Appointing

Donlin, Recano & Company, Inc. as the Claims and Noticing Agent, Nunc Pro Tunc to the Petition

Date, which was filed contemporaneously herewith (the “Application”).2




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: The
Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Charlotte
Russe Holding Inc., (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate Corporation
(6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe Merchandising, Inc.
(9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located at 5910 Pacific Center
Boulevard, Suite 120, San Diego, CA 92121.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the
Application.



{BAY:03435523v1}
                   Case 19-10210-LSS       Doc 6    Filed 02/03/19       Page 14 of 38




        3.         As agent and custodian of the Court records pursuant to 28 U.S.C. § 156(c), DRC

will perform at the request of the Clerk the noticing and claims related services specified in the

Application and the Services Agreement. In addition, at the Debtors’ request, DRC will perform

such other claims and noticing services specified in the Application. In performing such services,

DRC will charge the Debtors the rates set forth in the Services Agreement, which is attached as

Exhibit B to the Application.

        4.         DRC is one of the country’s leading chapter 11 administrators with expertise in

claims processing and noticing services. DRC has a proprietary claims management system in

which claims are effectively managed for the Clerk. Accordingly, I believe that DRC is well

qualified to provide experienced claims and noticing services in connection with this chapter 11

case. DRC serves or has served as the claims and noticing agent in numerous cases in this

jurisdiction, including, most recently, the following: In re Beauty Brands, LLC, et al. (Case No.

19-10031(CSS)); In re David’s Bridal, Inc., et al. (Case No. 18-12635 (LSS)); In re Open Road

Films, LLC, et al. (Case No. 18-12012 (LSS)); In re Velocity Holding Company, Inc., et al. (Case

No. 17-12442) (KJC)); In re Mac Acquisition LLC, et al. (Case No. 17-12224 (MFW)).

                   5.     DRC represents, among other things, the following:

                   (a)    DRC is not a creditor of any of the Debtors;

                   (b)    DRC will not consider itself employed by the United States government and
                          shall not seek any compensation from the United States government in its
                          capacity as the Claims and Noticing Agent in this chapter 11 case;

                   (c)    By accepting employment in this chapter 11 case, DRC waives any rights
                          to receive compensation from the United States government in connection
                          with the chapter 11 case;

                   (d)    In its capacity as the Claims and Noticing Agent in this chapter 11 case,
                          DRC will not be an agent of the United States and will not act on behalf of
                          the United States;




{BAY:03435523v1}                                   2
                   Case 19-10210-LSS        Doc 6    Filed 02/03/19     Page 15 of 38




                   (e)    DRC will not employ any past or present employees of the Debtors in
                          connection with its work as the Claims and Noticing Agent in this chapter
                          11 case;

                   (f)    DRC is a “disinterested person” as that term is defined in section 101(14)
                          of the Bankruptcy Code with respect to the matters upon which it is
                          engaged;

                   (g)    In its capacity as the Claims and Noticing Agent in this chapter 11 case,
                          DRC will not intentionally misrepresent any fact to any person;

                   (h)    DRC shall be under the supervision and control of the Clerk with respect to
                          the receipt and recordation of claims and claim transfers;

                   (i)    DRC will comply with all requests of the Clerk and the guidelines
                          promulgated by the Judicial Conference of the United States for the
                          implementation of 28 U.S.C. § 156(c); and

                   (j)    None of the services provided by DRC as the Claims and Noticing Agent in
                          this chapter 11 case shall be at the expense of the Clerk.

        6.         In connection with the preparation of this Declaration, I caused to be submitted for

review by our conflicts system the names of all known potential parties-in-interest (the “Potential

Parties in Interest”) in this chapter 11 case. The list of Potential Parties in Interest was provided

by the Debtors and includes, among other parties, the Debtors, non-Debtor affiliates, current and

former directors and officers of the Debtors, secured creditors, the Debtors’ largest unsecured

creditors and other parties. The results of the conflict check were compiled and reviewed by

employees of DRC, under my supervision. At this time, DRC is not aware of any relationship

which would present a disqualifying conflict of interest.           Accordingly, to the best of my

knowledge, information and belief, DRC and each of its employees are “disinterested persons,”

as that term is defined in section 101(14) of the Bankruptcy Code, and neither DRC nor any of

its employees hold or represent an interest adverse to the Debtors’ estates related to any matter

for which DRC will be employed. Should DRC discover any new relevant facts or relationships




{BAY:03435523v1}                                    3
                   Case 19-10210-LSS      Doc 6     Filed 02/03/19    Page 16 of 38




bearing on the matters described herein during the period of its retention, DRC will use

reasonable efforts to file promptly a supplemental declaration.

        7.         In addition, DRC has identified numerous vendors appearing on the Conflicts List

that are also vendors of DRC, but DRC has not in the past, and is not currently, representing any

of those vendors.

        8.         Certain of DRC’s professionals were formerly employed by firms that may be

creditors or may provide professional services to parties in interest in these cases. Such firms

include: Paul Hastings LLP; Paul, Weiss, Rifkind, Wharton & Garrison LLP; Kaye Scholer LLP;

Skadden, Arps, Slate, Meagher & Flom LLP; Sheppard, Mullin, Richter & Hampton LLP; Baker

& McKenzie LLP; Clifford Chance LLP; Hughes Hubbard & Reed LLP; Davis Polk & Wardwell

LLP; Levene, Neale, Bender, Yoo & Brill L.L.P.; Blank Rome LLP; Morgan Stanley; Anderson

Kill P.C.; Willkie Farr & Gallagher LLP; Dechert LLP; Pryor Cashman LLP; Schulte Roth &

Zabel LLP; Kurtzman Carson Consultants LLC; Epiq Bankruptcy Solutions, LLC; Rust

Consulting/Omni Bankruptcy; and Wells Fargo Bank. Except as disclosed herein, these

professionals did not work on any matters involving the Debtors while employed by their previous

firms. Moreover, these professionals were not employed by their previous firms when these

chapter 11 cases were filed.

        9.         DRC is an affiliate of American Stock Transfer & Trust Company, LLC (“AST”).

AST is a global financial communications and stakeholder management company. Within the

AST corporate structure, DRC operates as a separate and independent legal entity. Given the legal

and operational separateness of DRC from AST, DRC does not believe that any relationships that

AST and its affiliates maintain would create an interest of DRC that would be materially adverse

to the Debtor’s estate or any class of creditors or equity security holders.




{BAY:03435523v1}                                   4
                   Case 19-10210-LSS       Doc 6    Filed 02/03/19     Page 17 of 38




        10.        There may be other creditors of the Debtors that Donlin Recano may have or may

be presently representing, but in no event is Donlin Recano representing any other creditor with

respect to the Debtors’ bankruptcy proceeding. To the extent I become aware of Donlin Recano

having represented any other creditors of the Debtors, I will file a supplemental declaration

advising the Court of the same. To the extent that Donlin Recano discovers any facts bearing on

matters described herein, Donlin Recano will supplement the information contained herein.

        11.        Notwithstanding anything contained herein, as part of its diverse business, DRC is

the noticing, claims, and balloting agent for debtors in numerous cases involving many different

creditors (including taxing authorities), professionals, including attorneys, accountants, investment

bankers, and financial consultants, some of which may be creditors or represent creditors; and

parties-in-interest in these chapter 11 cases. DRC is currently the claims agent for Peek, Aren’t

You Curious, Inc., which case is pending in the Northern District of California. I understand that

the Debtor purchased some assets from Peek prior to the bankruptcy filing. In addition, DRC has

in the past and will likely in the future continue working with other professionals involved in these

chapter 11 cases in matters unrelated to these chapter 11 cases. Based upon my current knowledge

of the parties involved, and to the best of my knowledge, none of these business relations constitute

interests adverse to that of the creditors, or the Debtors’ estates, with respect to the matter upon

which DRC is to be engaged. Additionally, DRC employees may, in the ordinary course of their

personal affairs, have relationships with certain creditors of the Debtors. However, to the best of

my knowledge, such relationships, to the extent they exist, are of a personal nature and completely

unrelated to these chapter 11 cases.

        12.        Based upon the information available to me, I believe that DRC is a “disinterested

person” within the meaning of section 101(14) of the Bankruptcy Code, in that DRC and its




{BAY:03435523v1}                                    5
                   Case 19-10210-LSS      Doc 6     Filed 02/03/19      Page 18 of 38




personnel: (a) are not creditors, equity security holders, or insiders of the Debtors; (b) are not and

were not, within two years before the date of the filing of these chapter 11 cases, a director, officer,

or employee of the Debtors; and (c) do not have an interest materially adverse to the interests of

the Debtors’ estate or any class of creditors or equity security holders, by reason of any direct or

indirect relationship to, connection with, or interest in, the Debtors. Prior to the filing of these

chapter 11 cases, the Debtors paid DRC a retainer of $25,000.

        13.        To the best of my knowledge, information and belief, neither DRC nor any of its

personnel have any relationship with the Debtors that would impair DRC ability to serve as Claims

and Noticing Agent. DRC may have relationships with certain of the Debtors’ creditors as vendors

or in connection with cases in which DRC serves or has served in a neutral capacity as claims and

noticing agent for another chapter 11 debtor. To the best my knowledge, information and belief,

such relationships are completely unrelated to this chapter 11 case. DRC’s personnel may have

relationships with some of the Debtors’ creditors or other parties in interest. However, to the best

of my knowledge, such relationships, to the extent they exist, are of a personal financial nature and

completely unrelated to this chapter 11 case. DRC has, and will continue to represent clients in

matters unrelated to this chapter 11 case. In addition, DRC has had, and will continue to have,

relationships in the ordinary course of its business with certain vendors, professionals and other

parties in interest that may be involved in the Debtors’ case in matters unrelated to this case.

        14.        DRC will comply with all requests from the Clerk and the guidelines promulgated

by the Judicial Conference of the United States for the implementation of 28 U.S.C. § 156(c).

        15.        The services provided by DRC will be administrative in nature and DRC will not

provide services in the nature of legal representation and/or advice to the Debtors.




{BAY:03435523v1}                                   6
                   Case 19-10210-LSS     Doc 6    Filed 02/03/19    Page 19 of 38




        16.        In performing the services of claims and noticing agent, DRC will charge the

Debtors the rates set forth in the Services Agreement.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information, knowledge and belief.



Executed on February 3, 2019

                                              /s/ Nellwyn Voorhies
                                              Name: Nellwyn Voorhies
                                              Title: Director




{BAY:03435523v1}                                 7
                   Case 19-10210-LSS    Doc 6   Filed 02/03/19   Page 20 of 38




                                           Exhibit B

                                       Services Agreement




{BAY:03435523v1}
                    Case 19-10210-LSS             Doc 6          Filed 02/03/19    Page 21 of 38
                                      Donlin, Recano &Company,Inc.

                         VOTING AND CONSULTING SERVICES AGREEMENT

                                         TERMS AND CONDITIONS


Donlin, Recano &Company, Inc. (hereinafter called "DRC")agrees to provide Charlotte Russe, Inc., including
but not limited to any and all bankruptcy cases filed by any affiliate of Charlotte Russe, Inc. (hereinafter called
the "Client") and Client agrees to purchase services upon the'terms and conditions and in accordance with
"Schedule A", attached hereto, and other provisions stated herein, including but not limited to services to be
rendered by DRC in connection with solicitation, calculation and tabulation of votes under any plan of
reorganization or liquidation (the "Voting Services"). Client agrees and understands that none of the services
constitute legal advice.

1. CIIARGES: All charges shall be based upon the time and materials incurred by DRC, billed at the DRC
rate schedule attached as Schedule A. DRC reserves its rights to adjust its standard rates in January of each
year to reflect changes in the business and economic environment, provided that no such rate adjustment shall
occur in January 2019 and that the rates set forth in Schedule A hereto shall not be adjusted until January
2020. In the event that rates are based other than on time and materials, and such other basis for rates is set
forth herein, the Client agrees to pay, in addition to those rates, for all charges, incurred by DRC as a result of
Client error or omission as reasonably determined by DRC. Such charges shall include but shall not be limited
to re-runs and any additional clerical work, phone calls, travel expenses, or any other disbursements. When
possible, DRC will notify Client in advance of any additional charges. Checks are accepted subject to
collection and the date of collection shall be deemed the date of payment. Any check received from Client
may be applied by DRC against any obligation owing by Client to DRC, and an acceptance by DRC of any
partial payment shall not constitute a waiver of DRC's right to pursue the collection of any remaining balance.
DRC requires advance deposits for all noticing, newspaper publishing or other significant expenditures as
defined by DRC. In addition, Client shall reimburse DRC for all actual out-of-pocket expenses reasonably
incurred by DRC. The out-of-pocket expenses may include, but are not limited to, postage, delivery services,
pre-approved and necessary travel, meals and other similar costs and expenses. In addition to all charges for
services and materials hereunder, Client shall pay to DRC all taxes, however designated, levied or based that
are applicable to this Agreement or are. measured directly by payments made under this Agreement and are
required to be collected by DRC or paid by DRC to taxing authorities. This provision, includes but is not
limited to, sales, use and excise taxes, but does not include personal property taxes or taxes based on net
income. In the event the Client files for protection pursuant to Chapter 11 of title 11 of the United States
Code, the parties intend that all fees and expenses due under this agreement shall be paid as administrative
expenses of the Clients' chapter 11 estate(s). In the event the Clients' bankruptcy cases) are converted to a
Chapter 7 case(s), any unpaid fees and costs with respect`to this Agreement shall be treated first as a Chapter 7
administrative expense claim and second as a Chapter 11 administrative claim. In the event DRC has
performed pre-petition services and/or incurred pre-petition costs which have not otherwise been paid in full at
the commencement of the bankruptcy case(s), Client covenants and agrees to file (or cause the filing o~ with
the court, at the option of DRC, either (i) a motion to assume this Agreement and cure any defaults (in the
event DRC is retained pursuant to 11 U.S.C. §§ 327 and 328), or (ii) file a request for the payment of all such
unpaid and outstanding fees and costs without prejudice to DRC's retention hereunder.

2.TRANSPORTATION OF DATA: Data submitted by the Client to DRC for processing shall be transported
at the Client's risk and expense to and from the DRC office. In the event the Client fails to deliver the input data
to DRC at the time scheduled, the Client agrees that DRC may extend, as necessary, the time for the completion
of processing of such data. Client further agrees that the time for the completion or processing of such data may
be extended because of the following holidays in addition to any Bank holidays recognized in the city in which
DRC is located: New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day. In any event, DRC does not warrant or represent that shipment or availability dates will be met,

1/l4/2019                 ~
                                          J ~~ Donlin Recano
                                                                                          Page 1 of 6

                                          www.donlinrecano.com
                   Case 19-10210-LSS             Doc 6          Filed 02/03/19   Page 22 of 38
                                     Donlin, Recano &Company,Inc.

but will use its best efforts to do so. If DRC is required to stay open to perform required tasks on such days, an
additional mutually agreed upon cost maybe required by DRC.

3.INVOICES: Client shall pay the charges set forth in Schedule A, attached hereto. DRC shall invoice the
Client monthly for all services rendered during the preceding month. Charges for a partial month's service shall
be prorated based on a thirty (30) day month. Terms are net 20 days following the date of billing. Failure to
pay any fees, costs or other amounts to DRC shall be a breach of this Agreement (a "Failure to Pay").
Notwithstanding anything else contained in this Agreement, in the event of a Failure to Pay, DRC reserves the
right to withhold reports and materials of the Client, in addition to all other remedies available to DRC. Upon a
Failure to Pay, DRC may assess a late charge at a rate of one and one-half percent (1-1/2%) per month or the
highest rate permitted by law, whichever is less, on all unpaid amounts until paid in full. DRC shall also have
the right, at its option, to ternunate this agreement for non payment of invoices after 30 days from the date
unpaid invoices are rendered (a "Non-Payment Breach"). If the invoice amount is disputed, notice shall be
given to DRC within ten (10) days of receipt of the invoice by the Client. The undisputed portion of the invoice
will remain due and payable. Late charges shall not accrue on any amounts in dispute. Notwithstanding
anything contained in this agreement to the contrary, a Failure to Pay shall under no circumstances be construed
as an agreement by DRC to reduce or waive DRC's fees and expenses. The Client shall not agree or otherwise
consent to a unilateral reduction or waiver of DRC fees and expenses without the explicit written consent of
DRC and any such agreement or consent to such reduction or waiver by the Client without DRC's explicit
written consent shall be deemed null and void and constitute a breach of this Agreement(a "Material Breach").
Notwithstanding anything contained in this agreement to the contrary, upon the occurrence of a Material Breach,
DRC shall have the right, at its option, to ternunate this agreement upon five (5) business days notice to the
Client. Notwithstanding anything contained in this Agreement, the payment terms under this Agreement shall be
subject to any order of the Bankruptcy Court (as defined below) pursuant to (i) 11 U.S.C. § 105(a) and 331
Establishing Procedures for Monthly Compensation and Reimbursement of Expenses of Professionals or (ii) 11
U.S.C. § 330 Granting Interim or Final Compensation and Reimbursement of Expenses of Professionals.

4. STORAGE: Client shall assume the risks and DRC shall not be responsible for any damages, liability or
expenses incurred in connection with any delay in delivery of or damage to cards, disks, magnetic tapes or any
input data furnished by Client unless DRC has agreed in writing to assume such responsibility. Forms storage at
DRC beyond a normal 90 day supply will be billed at standard warehousing rates established by DRC.

5. E-MAIL COMMUNICATIONS: DRC and the Client and its agents acknowledge that they may wish to
communicate electronically with each other at a business e-mail address. However, the electronic transmission
of information cannot be guaranteed to be secure or error free and such information could be intercepted,
corrupted, lost, destroyed, arrive late or incomplete or otherwise be adversely affected or unsafe to use.
Accordingly, each party agrees to use commercially reasonable procedures to check for the then most commonly
known viruses and to check the integrity of data before sending information to the other electronically, but each
party recognizes that such procedures cannot be a guarantee that transmissions will be virus-free. It remains the
responsibility of the party receiving an electronic communication from the other to carry out a virus check on
any attachments before launching any documents, whether received on disk or otherwise.

6.SUPPLIES: All supplies shall be furnished at Client's expense.

7. WARRANTY AND RELIANCE: Client acknowledges and agrees that DRC will take direction from the
Client's representatives, employees, agents and/or professionals (collectively, the "Client Parties") with respect
to services being provided under this Agreement. Client and DRC agree that DRC may rely upon, and the
Client agrees to be bound by, any requests, advice or information provided by the Client Parties to the same
extent as if such requests, advice or information were provided by the Client. DRC shall have the right to rely
on the accuracy of all data provided by the Client and the Client Parties to DRC. Client is responsible for the

1/14/2019
                                         J ~~ Donlin Recano
                                                                                        Page 2 of 6

                                         www.donlim•ecano.com
                    Case 19-10210-LSS             Doc 6           Filed 02/03/19   Page 23 of 38
                                      Donlin, Recano &Company,Inc.

 accuracy of all programs, data and other information it submits to DRC (including all information for
 preparation of the Schedules of Assets and Liabilities ("Schedules") and Statements of Financial Affairs
("Statements"). All Schedules and Statements filed on behalf of, or by, the Client are reviewed and ultimately
 approved by the Client, and DRC bears no responsibility for the accuracy or contents therein. The DRC
 warranty under this agreement shall be limited to the re-running at its expense, of any inaccurate reports
 provided that such inaccuracies were caused solely as a result of performance hereunder and provided further
 that DRC shall receive written notice of such inaccuracies within thirty (30) days of delivery of such report. If
 said notice is not made to DRC within the prescribed time limit Client is due and liable for all charges. Client
 agrees that the foregoing constitutes the exclusive remedy available to it.

8.TERM: This agreement shall be effective from the date upon which it is accepted by DRC as set forth herein
and shall remain in force until terminated by either party upon thirty days' written notice to the other party or by
DRC upon occurrence of allon-Payment Breach or a Material Breach, as defined in paragraph 3 above. In the
event that a chapter 7 trustee, chapter 11 trustee or chapter 11 liquidating trustee is appointed, this agreement
will remain in effect until an order of the Bankruptcy Court is entered discharging DRC from service and
responsibility under this Agreement. The payment obligation and the indemnity obligation set forth in sections
3 and 10 herein, respectively, shall survive termination of this Agreement. In the event this Agreement is
ternunated, DRC shall coordinate with the Client and, to the extent applicable, the Office of the Clerk of the
Bankruptcy Court, for an orderly transfer of record keeping functions and shall provide all necessary staff,
services and assistance required for such orderly transfer. Client agrees to pay for such services in accordance
with DRC's then existing fees for such services. If ternunation of this Agreement occurs following entry of an
order by the Bankruptcy Court approving DRC's retention under 11 U.S.C. §§ 327(a) and 328, then the Client
shall immediately seek entry of an order (in form and substance reasonably acceptable to DRC)that discharges
DRC from service and responsibility under this Agreement.

9. TERMS OF AGREEMENT: The terms of this Agreement prevail over any and all terms contained in
Client's purchase order or authorization and no waiver, discharge, or modification of the terms of this
Agreement shall bind DRC unless in writing and signed by an authorized representative of DRC.

10. INDEMNIFICATION: The Client shall indemnify and hold DRC and its affiliates, officers, directors,
agents, employees, consultants, and subcontractors (collectively, the "Indemnified Parties") harmless, to the
fullest extent permitted by applicable law,from and against any and all losses, claims, damages, liabilities, costs,
obligations, judgments, causes of action, charges (including, without limitation, costs of preparation and
attorneys' fees) and expenses as incurred (collectively,"Losses"), arising out of or relating to(a)this Agreement
or DRC's rendering of services pursuant hereto (including any erroneous instructions or information provided to
DRC by the Client or the Client Parties for use in providing services under this Agreement),(b) any breach or
alleged breach ofthis Agreement by Client, or(c)any negligence or willful or reckless actions or misconduct of
Client or Client Parties with respect to this Agreement, other than Losses resulting solely from DRC's gross
negligence or willful misconduct. Without limiting the generality of the foregoing, "Losses" includes any
liabilities resulting from claims by third persons against any Indemnified Parties. The Client shall notify DRC
in writing promptly of the institution, threat or assertion of any claim of which the Client is aware with respect
to the services provided by DRC under this Agreement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of DRC and shall survive the termination of this
Agreement until the expiration of all applicable statutes of limitation with respect to DRC's liabilities.

 11. CONFIDENTIALITY: Each of DRC and the Client, on behalf of themselves and their respective
 employees, agents, professionals and representatives, agrees to keep confidential all non-public records,
 systems, procedures, software and other information received from the other party in connection with the
 services provided under this Agreement; provided, however, that if either party reasonably believes that it is
 required to produce any such information by order of any governmental agency or other regulatory body, it may,


 1/14/2019                               J  ~~ Donlin Recano
                                                                                          Page 3 of6

                                          w ww.donlinrecano.com
                   Case 19-10210-LSS                  Doc 6                Filed 02/03/19   Page 24 of 38
                                     Donlin, Recano &Company,Inc.

upon not less than five(5)business days' written notice to the other party, release the required information.

12. OWNERSHIP OF PROGRAMS: Unless otherwise agreed in writing, all programs developed by DRC in
connection with any services to be performed under this Agreement shall remain the sole property of DRC. All
programs and/or systems documentation in the possession of DRC which DRC has agreed in writing to return to
the Client, prepared for the Client by DRC, shall be returned to the Client upon demand providing all charges
for such programming and/or systems documentation have been paid in full.

13. SYSTEMS IMPROVEMENTS: DRC's policy is to provide continuous improvements in the quality of
service to its clients. DRC, therefore, reserves the right to make changes in operating procedures, operating
systems, programming languages, application programs, time period of accessibility, equipment, and the DRC
data center serving the Client, so long as any such changes do not materially interfere with ongoing services
provided to the Client in connection with the Client's chapter 11 case.

14. UNUSUAL MEASURES: Where the Client requires measures that are unusual and beyond the normal
business practice and hours of DRC such as, but not limited to, CPA Audit, Errors and Omissions Insurance,
andlor Off-Premises Storage of Data, the cost of such measures, if provided by DRC, shall be charged to the
Client. Said charges may be required in advance if DRC deems it appropriate.

15. JURISDICTION. This Agreement is subject to the approval of the United States Bankruptcy Court for the
District of Delaware (the "Bankruptcy Court") and such court shall retain jurisdiction over all matters regarding
this Agreement.

16. FORCE MAJEURE. Whenever performance by DRC of any of its obligations hereunder is substantially
prevented by reason of any act of Gdd, strike, lock out or other industrial or transportational disturbance, fire,
lack of materials, law, regulation or ordinance, war or war conditions, or by reasons of any other matter beyond
DRC's reasonable control, then such performance shall be excused and this Agreement shall be deemed
suspended during the continuation of such prevention and for a reasonable time thereafter.

17. NOTICE. Any notice or other communication required or pernutted hereunder shall be in writing and shall
be delivered personally, or sent by registered mail, postage prepaid, or overnight courier. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five days after the date of deposit in the United
States mail, or, if sent by overnight courier, one business day after delivery to such courier, as follows: if to
DRC, to Donlin, Recano &Company, Inc., 6201 15t~' Avenue, Brooklyn, NY 11219, Attention: Nellwyn
Voorhies, Esq.; if to the Client, to Cooley LLP, 1114 Avenue of the Americas, New York, NY 10036, Attention:
Seth Van Aalten, Esq.

18. GOVERNING LAW. This Agreement will be governed by and construed in accordance with the laws of
the State of New York (without reference to its conflict of laws provisions).

19. SEVERABILITY. All clauses and covenants contained in this Agreement are severable and in the event
any of them are held to be invalid by any court, such clause or covenant shall be valid and enforced to the
maximum extent as to which it may be valid and enforceable, and this Ageement will be interpreted as if such
invalid clauses or covenants were not contained herein.




                                         7
                                         ~            Donlin Recano
1/14/2019                               ~`~                                                      Page 4 of 6

                                         N'N'N'.(1011~II1PCC.1110.00 ill
                    Case 19-10210-LSS             Doc 6          Filed 02/03/19   Page 25 of 38
                                      Donlin, Recano &Company,Inc.

 20. ASSIGNMENT. This Agreement and the rights and obligations of DRC and the Client hereunder shall
 bind and inure to the benefit of any successors or assigns thereto.


 21. GENERAL: The terms and conditions of this Agreement may be modified by DRC upon one (1) month's
 prior written notice to Client. Client will not employ any DRC employee within two (2) years from the
 ternunation of this Agreement. The term "this Agreement" as used herein includes any future written
 amendments, modifications, supplements or schedules duly executed by Client and DRC. This Agreement
 contains the entire agreement between the parties with respect to the subject matter hereof. This Agreement
 may be executed in one or more counterparts, each of which shall be deemed an original, but all of which
 together shall constitute one in the same instrument. A facsimile copy, photocopy or imaged copy of this
 Agreement shall be considered an original copy. The Client shall file an application with the Bankruptcy Court
 under 11 U.S.C. §§ 327(a) and 328 seeking approval of this Agreement (the "Application"), the form and
 substance of which shall be reasonably acceptable to DRC. If an order is entered approving such Application
(the "Order"), any discrepancies between this Agreement, the Application and the Order shall be controlled by
 the Application and Order.

 Accepted and Approved:

Donlin, Recano &Company,Inc.
6201 15t'' Avenue
Brooklyn, NY 11219

 By:

 Signature:

 Title:

 Date:



 Accepted and Approved:

 Charlotte Russe,Inc.
 By.                     ~N~ ~

 Signature:

 Title:                      h'~°

 Date:


 This Agreement is subject to the terms and conditions set forth herein. Client acknowledges reading and
 understanding it and agrees to be bound by its terms and conditions and further agrees that it is the complete and
 exclusive statement of the Agreement between the parties, which supersedes all proposals oral or written and
 other prior communications between the parties relating to the subject matter ofthis Agreement.


 1/14/2019
                                          J ~~ Donlin Recano
                                                                                         Pagc 5 of 6

                                          wwH.donlinrecano.com
                    Case 19-10210-LSS               Doc 6        Filed 02/03/19      Page 26 of 38
                                     Donlin, Recano &Company,Inc.

                                                   SCHEDULE A
                                                   Charlotte Russe
                                                    Fee Schedule

Professional Service                                                Hourly Rates

Executive Staff                                                     No charge
Senior Bankruptcy Consultant                                        $117 - $149
Case Manager                                                        $81 - $117
Technology/Programming Consultant                                   $54 - $90
Consultant/Analyst                                                  $45 - $72
Clerical                                                            $22 - $41
Noticing Service

Laser Printing/ Photocopies                                         $.08 per Image
Personalization! Labels                                             WAIVED
Fax (Incoming)                                                      WAIVED
Fax Noticing                                                        $.08 per Page
Postage and Overnight Delivery                                      At Cost
Electronic Noticing                                                 WAIVED
Publication Services                                                At Cost
Solicitation, Balloting, Schedule/SOFA

Print and Mail Ballots/Plan Disbursements                           Print/hourly fees above —Plan/DS media varies
Set-up Tabulation &Vote Verification                                $81 - $158 as needed
Public Securities Solicitation                                      N/A
Schedule/SOFA preparation                                           $81 - $176
Claims Docketin and Mana ement

Website Development                                                 $81 per Hour
Web Hosting                                                         WAIVED
Creditor Data Storage/ Electronic Document Storage                  $.05 per record monthly
Document Imaging                                                    $.08 per Image
Electronic Claims filing                                            No Set-up charge or per claim charge
Data Room Services

DRC DocuLinksT"' Virtual Data Room Services                         Set-up &Hosting WAIVED
Data Room Development                                               $81 per Hour
Miscellaneous

Strategic Communications                                            $356 per Hour
Escrow Agent Services                                               Competitive Interest Rates
Out-of-Pocket Expenses (including any required travel)              At Cost
Call Center Operators                                               $59 per hour




                                             ■~~ Donlin Recano
  1/14/2019                                 `~                                ~           Page G of 6


                                            www.donlinrecano.com
                     Case 19-10210-LSS               Doc 6            Filed 02/03/19   Page 27 of 38
                                       Donlin, Recano &Company,Inc.

               STANDARD CLAIMS ADMINISTRATION AND NOTICING AGREEMENT

                                           TERMS AND CONDITIONS


 Donlin, Recano &Company,Inc.(hereinafter called "DRC")agrees to provide Charlotte Russe, Inc.,
 including but not limited to any and all bankruptcy cases filed by any affiliate of Charlotte Russe, Inc.
(hereinafter called the "Client") and Client agrees to purchase Services,(as defined below) upon the terms and
 conditions and other provisions stated herein. Client agrees and understands that none of the services constitute
 legal advice.

 1. SERVICES: DRC agrees to provide the Client with consulting services regarding noticing and claims
 management and reconciliation, and any other services agreed upon by the parties or otherwise required by
 applicable law, government regulations, or court rules or orders. A more detailed description of the types of
 services offered by DRC,as well as the fees charged for such services, is annexed hereto as Schedule A.

 2. CHARGES: All charges shall be based upon the time and materials incurred by DRC, billed at the DRC
 rate schedule attached hereto as Schedule A. DRC reserves its rights to adjust its standard rates in January of
 each year to reflect changes in the business and economic environment, provided that no such rate adjustment
 shall occur in January 2019 and that the rates set forth in Schedule A hereto shall not be subject to adjustment
 until January 2020. In the event that rates are -based other than on time and materials, and such other basis for
 rates is set forth herein, the Client agrees to pay, in addition to those rates, for all charges, incurred by DRC as
 a result of Client error or omission as reasonably determined by DRC. Such charges shall include but shall not
 be limited to re-runs and any additional clerical work, phone calls, travel expenses, or any other disbursements.
 When possible, DRC will notify Client in advance of any additional charges. Checks are accepted subject to
 collection and the date of collection shall be deemed the date of payment. Any check received from Client
 may be applied by DRC against any obligation owing by Client to DRC, and an acceptance by DRC of any
 partial payment shall not constitute a waiver of DRC's right to pursue the collection of any remaining balance.
 DRC requires advance deposits for all noticing, newspaper publishing or other significant expenditures as
 defined by DRC. In addition, Client sha11 reimburse DRC for all actual out-of-pocket expenses reasonably
 incurred by DRC. The out-of-pocket expenses may include, but are not limited to, postage, delivery services,
 pre-approved and requested travel, meals and other similar costs and expenses. In addition to all charges for
 services and materials hereunder, Client shall pay to DRC all taxes, however designated, levied or based that
 are applicable to this Agreement or are measured directly by payments made under this Agreement and are
 required to be collected by DRC or paid by DRC to taxing authorities. This provision, includes but is not
 limited to, sales, use and excise taxes, but does not include personal property taxes or taxes based on net
 income. In the event the Client files for protection pursuant to chapter 11 of title 11 ofthe United States Code,
 the parties intend that DRC shall be employed pursuant to 28 U.S.0 §156(c), and that all fees and expenses
 due under this agreement shall be paid as administrative expenses of the Client's chapter 11 estate(s). In the
 event the Client's ba.ukruptcy cases)is converted to a chapter 7 case(s), any unpaid fees and costs with respect
 to this Agreement shall be treated as a chapter 11 administrative expense claim.

 3.TRANSPORTATION OF DATA: Data submitted by the Client to DRC for processing shall be transported
 at the Client's risk and expense to and from the DRC office. In the event the Client fails to deliver the input data
 to DRC at the time scheduled, the Client agrees that DRC may extend, as necessary, the time for the completion
 of processing of such data. Client further agrees that the time for the completion or processing of such data may
 be extended because of the following holidays in addition to any Bank holidays recognized in the city in which
 DRC is located: New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
 Christmas Day. In any event, DRC does not warrant or represent that shipment or availability dates will be met,
 but will use its best efforts to do so. If DRC is required to stay open to perform required tasks on such days, an
 additional mutually agreed upon cost maybe required by DRC.

 1/14/2019
                                           J ~~ Donlin Recano
                                                                                            Page 1 of 6

                                           ~vww.do nli n recnno.com
                    Case 19-10210-LSS             Doc 6            Filed 02/03/19   Page 28 of 38
                                     Donlin, Recano &Company,Inc.


4.EVERGREEN RETAINER &INVOICES: At the commencement of this engagement, the Client shall
pay to DRC an advance payment retainer (the "Retainer") in the amount of $25,000. The Retainer shall be an
"evergreen" retainer and shall be applied to the payment of the final invoice from DRC for this engagement.
DRC may apply the Retainer to any other invoice in its absolute discretion, and upon notice thereof from DRC,
the Client shall replenish the Retainer. Invoices for pre-petition services shall be paid in full, and may be
satisfied, in the absolute discretion of DRC, out of the Retainer, which shall be replenished upon notice thereof
to the Client. DRC, in its absolute discretion, may suspend or discontinue services after filing of a petition if
pre-petition invoices are not paid in full, or if the Retainer is not replenished when request therefore is made.
DRC may require the Client to increase the Retainer if the average amount of monthly invoices for three
consecutive months is 10% greater than the amount of the Retainer. Client shall pay the charges set forth in
Schedule A, attached hereto. DRC shall invoice the Client monthly for all services rendered during the
preceding month. Charges for a partial month's service shall be prorated based on a thirty (30) day month.
Terms are net 20 days following the date of billing. Failure to pay any fees, costs or other amounts to DRC shall
be a breach of this Agreement(a "Failure to Pay"). Notwithstanding anything else contained in this Agreement,
in the event of a Failure to Pay, DRC reserves the right to withhold reports and materials of the Client, in
addition to all other remedies available to DRC. Upon a Failure to Pay, DRC may assess a late charge at a rate
of one and one-half percent (1-1/2%) per month or the highest rate permitted by law, whichever is less, on all
 unpaid amounts until paid in full. DRC shall also have the right, at its option, to terminate this agreement for
non payment of invoices after 30 days from the date unpaid invoices are rendered (a "Non-Payment Breach").
If the invoice amount is disputed, notice shall be given to DRC within ten (10) days of receipt of the invoice by
the Client. The undisputed portion of the invoice will remain due and payable. Late charges shall not accrue on
 any amounts in dispute. Notwithstanding anything contained in this agreement to the contrary, a Failure to Pay
 shall under no circumstances be construed as an agreement by DRC to reduce or waive DRC's fees and
 expenses. The Client shall not agree or otherwise consent to a unilateral reduction or waiver of DRC fees and
 expenses without the explicit written consent of DRC and any such agreement or consent to such reduction or
 waiver by the Client without DRC's explicit written consent shall be deemed null and void and constitute a
 breach of this Agreement (a "Material Breach"). Notwithstanding anything contained in this agreement to the
 contrary, upon the occurrence of a Material Breach, DRC shall have the right, at its option, to terminate this
 agreement upon five(5)business days notice to the Client.

5. STORAGE: Client shall assume the risks and DRC shall not be responsible for any damages, liability or
expenses incurred in connection with any delay in delivery of or damage to cards, disks, magnetic tapes or any
input data furnished by Client unless DRC has agreed in writing to assume such responsibility. Forms storage at
DRC beyond a normal 90 day supply will be billed at standard warehousing rates established by DRC.

6. E-MAIL COMMUNICATIONS: DRC and the Client and its agents acknowledge that they may wish to
communicate electronically with each other at a business e-mail address. However, the electronic transmission
of information cannot be guaranteed to be secure or error free and such information could be intercepted,
corrupted, lost, destroyed, arrive late or incomplete or otherwise be adversely affected or unsafe to use.
Accordingly, each party agrees to use commercially reasonable procedures to check for the then most commonly
known viruses and to check the integrity of data before sending information to the other electronically, but each
party recognizes that such procedures cannot be a guarantee that transmissions will be virus-free. It remains the
responsibility of the party receiving an electronic communication from the other to carry out a virus check on
any attachments before launching any documents, whether received on disk or otherwise.

 7.SUPPLIES: All supplies shall be furnished at Client's expense.


 8. WARRANTY AND RELIANCE: Client acknowledges and agrees that DRC will take direction from the

                                                   Donlin Recano
 1/14/2019                                 ~                                             Page 2 of 6

                                         w ww.donlinreca no.co m
                    Case 19-10210-LSS             Doc 6          Filed 02/03/19    Page 29 of 38
                                      Donlin, Recano &Company,Inc.

Client's representatives, employees, agents and/or professionals (collectively, the "Client Parties") with respect
to services being provided under this Ageement. Client and DRC agree that DRC may rely upon, and the
Client agrees to be bound by, any requests, advice or information provided by the Client Parties to the same
extent as if such requests, advice or information were provided by the Client. DRC shall have the right to rely
on the accuracy of all data provided by the Client and the Client Parties to DRC. Client is responsible for the
accuracy of all programs, data and other information it submits to DRC. The DRC warranty under this
agreement shall be limited to the re-running at its expense, of any inaccurate reports provided that such
inaccuracies were caused solely as a result of performance hereunder and provided further that DRC shall
receive written notice of such inaccuracies within thirty (30) days of delivery of such report. If said notice is not
made to DRC within the prescribed time limit Client is due and liable for all charges. Client agrees that the
foregoing constitutes the exclusive remedy available to it.

9. TERM: This agreement shall be effective from the date upon which it is accepted by DRC as set forth herein
and shall remain in force until terminated by either party upon thirty days' written notice to the other party or by
DRC upon occurrence of allon-Payment Breach or a Material Breach, as defined in paragraph 4 above. In the
event that a chapter 7 trustee, chapter 11 trustee or chapter 11 liquidating trustee is appointed, this agreement
will remain in effect until an order of the Bankruptcy Court is entered discharging DRC from service and
responsibility under this Agreement. The payment obligation and the indemnity obligation set forth in sections
4 and 11 herein, respectively, shall survive ternunation of this Agreement. In the event this Agreement is
ternunated, DRC shall coordinate with the Client and, to the extent applicable, the Office of the Clerk of the
Bankruptcy Court, for an orderly transfer of record keeping functions and shall provide all necessary staff,
services and assistance required for such orderly transfer. Client agrees to pay for such services in accordance
with DRC's then existing fees for such services. If termination of this Agreement occurs following entry of an
order by the Bankruptcy Court approving DRC's retention under 28 U.S.C. § 156 (c), then the Client shall
immediately seek entry of an order (in form and substance reasonably acceptable to DRC)that discharges DRC
from service and responsibility under this Agreement and 28 U.S.C. § 156 (c).

10. TERMS OF AGREEMENT: The terms of this Agreement prevail over any and all terms contained in
Client's purchase order or authorization and no waiver, discharge, or modification of the terms of this
Agreement shall bind DRC unless in writing and signed by an authorized representative ofDRC.

11. INDF,MNIFICATION: The Client shall indemnify and hold DRC and its affiliates, officers, directors,
agents, employees, consultants, and subcontractors (collectively, the "Indemnified Parties") harmless, to the
fullest extent permitted by applicable law,from and against any and all losses, claims, damages, liabilities, costs,
obligations, judgments, causes of action, charges (including, without limitation, costs of preparation and
attorneys' fees) and expenses as incurred (collectively,"Losses"), arising out of or relating to (a)this Agreement
or DRC's rendering of services pursuant hereto (including any erroneous instructions or information provided to
DRC by the Client or the Client Parties for use in providing services under this Agreement),(b) any breach or
alleged breach ofthis Agreement by Client, or (c) any negligence or willful or reckless actions or misconduct of
Client or Client Parties with respect to this Agreement, other than Losses resulting solely from DRC's gross
negligence or willful misconduct. Without limiting the generality of the foregoing, "Losses" includes any
liabilities resulting from claims by third persons against any Indemnified Parties. The Client shall notify DRC
in writing promptly of the institution, threat or assertion of any claim of which the Client is aware with respect
to the services provided by DRC under this Agreement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of DRC and shall survive the ternunation of this
Agreement until the expiration of all applicable statutes of limitation with respect to DRC's liabilities.

12. CONFIDENTIALITY: Each of DRC and the Client, on behalf of themselves and their respective
employees, agents, professionals and representatives, agrees to keep confidential all non-public records,
systems, procedures, software and other information received from the other party in connection with the


1/14/2019
                                          J ~~ Donlin Recano
                                                                                           Page 3 of 6

                                          www.donlinrecano.com
                   Case 19-10210-LSS             Doc 6           Filed 02/03/19   Page 30 of 38
                                     Donlin, Recano &Company,Inc.

services provided under this Agreement; provided, however, that if either party reasonably believes that it is
required to produce any such information by order of any governmental agency or other regulatory body, it may,
upon not less than five(5) business days' written notice to the other party, release the required information.

13. OWNERSHIP OF PROGRAMS: Unless otherwise agreed in writing, all programs developed by DRC in
connection with any services to be performed under this Agreement shall remain the sole property of DRC. All
programs and/or systems documentation in the possession of DRC which DRC has agreed in writing to return to
the Client, prepared for the Client by DRC, shall be returned to the Client upon demand providing all charges
for such programming and/or systems documentation have been paid in full.

14. SYSTEMS IMPROVEMENTS: DRC's policy is to provide continuous improvements in the quality of
service to its clients. DRC, therefore, reserves the right to make changes in operating procedures, operating
systems, progamming languages, application programs, time period of accessibility, equipment, and the DRC
data center serving the Client, so long as any such changes do not materially interfere with ongoing services
provided to the Client in connection with the Client's chapter 11 case.

15. UNUSUAL MEASURES: Where the Client requires measures that are unusual and beyond the normal
business practice and hours of DRC such as, but not limited to, CPA Audit, Errors and Omissions Insurance,
and/or Off-Premises Storage of Data, the cost of such measures, if provided by DRC, shall be charged to the
Client. Said charges may be required in advance ifDRC deems it appropriate.

16. JURISDICTION. In the event that Client commences a case under title 11 of the United States Code, this
Agreement shall be subject to approval by the United States Bankruptcy Court for the district in which the
Client commences its case (the "Bankruptcy Court") and such court shall retain jurisdiction over all matters
regarding this Agreement.

17. FORCE MAJEURE. Whenever performance by DRC of any of its obligations hereunder is substantially
prevented by reason of any act of God, strike, lock out or other industrial or transportational disturbance, fire,
lack of materials, law, regulation or ordinance, war or war conditions, or by reasons of any other matter beyond
DRC's reasonable control, then such performance shall be excused and this Agreement shall be deemed
suspended during the continuation of such prevention and for a reasonable time thereafter.

18. NOTICE. Any notice or other communication required or pernutted hereunder shall be in writing and shall
be delivered personally, or sent by registered mail, postage prepaid, or overnight courier. Any such notice shall
be deemed given when so delivered personally, or, if mailed, eve days after the date of deposit in the United
States mail, or, if sent by overnight courier, one business day after delivery to such courier, as follows: if to
DRC, to Donlin, Recano &Company, Inc., 6201 15"' Avenue, Brooklyn, New York, New York 11219,
Attention: Nellwyn Voorhies, Esq.; if to the Client, to Cooley LLP, 1114 Avenue of the Americas, New York,
NY 10036, Attention: Seth Van Aalten, Esq.

19. GOVERNING LAW. This Agreement will be governed by and construed in accordance with the laws of
the State of New York(without reference to its conflict oflaws provisions).

20. SEVERABILITY. All clauses and covenants contained in this Agreement are severable and in the event
any of them are held to be invalid by any court, such clause or covenant shall be valid and enforced to the
maximum extent as to which it may be valid and enforceable, and this Agreement will be interpreted as if such
invalid clauses or covenants were not contained herein.

21. ASSIGNMENT. This Agreement and the rights and obligations of DRC and the Client hereunder shall


1/14/2019
                                         J ~~    Donlin Recano
                                                                                        Page 4 of 6

                                         www.donlinrecano.com
                    Case 19-10210-LSS             Doc 6          Filed 02/03/19   Page 31 of 38
                                      Donlin, Recano &Company,Inc.

bind and inure to the benefit of any successors or assigns thereto.

22. GENERAL: The terms and conditions of this Agreement may be modified by DRC upon one (1) month's
prior written notice to Client. Client will not employ any DRC employee within two (2) years from the
termination of this Agreement. The term "this Agreement" as used herein includes any future written
amendments, modifications, supplements or schedules duly executed by Client and DRC. This Agreement
contains the entire agreement between the parties with respect to the subject matter hereof. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument. A facsimile copy, photocopy or imaged copy of this
Agreement shall be considered an original copy. The Client shall file an application with the Bankruptcy Court
seeking approval of this Agreement (the "Application"), the form and substance of which shall be reasonably
acceptable to DRC. If an order is entered approving such Application (the "Order"), any discrepancies between
this Ageement,the Application and the Order shall be controlled by the Application and Order.

Accepted and Approved:

Donlin, Recano &Company,Inc.
6201 15U'Avenue
Brooklyn, New York 11219

By:
Signature:

Title:

Date:



Accepted and Approved:

Charlotte Russe,Inc.

By:
Signature:

Title:

Date:                    %~/atef~
This Agreement is subject to the terms and conditions set forth herein. Client acknowledges reading and
understanding it and agrees to be bound by its terms and conditions and further agrees that it is the complete and
exclusive statement of the Agreement between the parties, which supersedes all proposals oral or written and
other prior communications between the parties relating to the subject matter ofthis Agreement.




1/14/2019
                                         J  ~~ Donlin Recano
                                                                                        Page 5 of 6

                                          www.donlinrecano.com
                      Case 19-10210-LSS               Doc 6              Filed 02/03/19      Page 32 of 38
                                            Donlin, Recano &Company,Inc.



                                                     SCHEDULE A
                                                     Charlotte Russe
                                                      Fee Schedule




Executive Staff                                                             No charge
Senior Bankruptcy Consultant                                                $117 - $149
Case Manager                                                                $81 - $117
Technology/Programming Consultant                                           $54 - $90
Consultant/Analyst                                                          $45 - $72
Clerical                                                                    $22 - $41

Noticing Service

Laser Printing/ Photocopies                                                 $.08 per Image
Personalization/ Labels                                                     WAIVED
Fax (Incoming)                                                              WAIVED
Fax Noticing                                                                $.08 per Page
Postage and Overnight Delivery                                              At Cost
Electronic Noticing                                                         WAIVED
Publication Services                                                        At Cost



Print and Mail Ballots/Plan Disbursements                                   Print/hourly fees above —Plan/DS media varies
Set-up Tabulation &Vote Verification                                        $81 - $158 as needed
Public Securities Solicitation                                              N/A
Schedule/SOFA preparation                                                   $81- $176
Claims Docketing and Management

Website Development                                                         $81 per Hour
Web Hosting                                                                 WAIVED
Creditor Data Storage/ Electronic Document Storage                          $.05 per record monthly
Document Imaging                                                            $.08 per Image
Electronic Claims filing                                                    No Set-up charge or per claim charge

Data Room Services

DRC DocuLinks'"" Virtual Data Room Services                                 Set-up &Hosting WAIVED
Data Room Development                                                       $81 per Hour



Strategic Communications                                                    $356 per Hour
Escrow Agent Services                                                       Competitive Interest Rates
Out-of-Pocket Expenses (including any required travel)                      At Cast
Call Center Operators                                                       $59 per hour




                                                         Donlin Recano
  1/14/2019                                   ~~~                                                   Page 6 of 6

                                              www.donlinrecano.com
                   Case 19-10210-LSS   Doc 6   Filed 02/03/19   Page 33 of 38




                                         Exhibit C

                                       Proposed Order




{BAY:03435523v1}
                   Case 19-10210-LSS            Doc 6      Filed 02/03/19        Page 34 of 38




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No.: 19-10210 (___)
                                            1
Charlotte Russe Holding, Inc., et al.,
                                                              (Joint Administration Requested)
                           Debtors.


        ORDER PURSUANT TO 28 U.S.C. § 156(c), BANKRUPTCY RULE 2002(f),
    AND LOCAL RULE 2002-1(f), APPOINTING DONLIN, RECANO & COMPANY, INC.
    AS CLAIMS AND NOTICING AGENT, NUNC PRO TUNC TO THE PETITION DATE

         Upon consideration of the application (the “Application”)2 of the above-captioned debtors

(the “Debtors”) for the entry of an order, pursuant to 28 U.S.C. § 156(c), Bankruptcy Rule 2002(f)

and Local Rule 2002-1(f), appointing DRC as claims and noticing agent (“Claims and Noticing

Agent”), nunc pro tunc to the Petition Date; and upon consideration of the Application and all

pleadings related thereto, including the Voorhies Declaration and the First Day Declaration; and it

appearing that no other or further notice of the Application is required; and the Court having found

that (i) it has jurisdiction to consider the Application in accordance with 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order, (ii) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b), (iii) the Court may enter a final order consistent with Article III of the United States

Constitution, (iv) venue of this proceeding and the Application is proper pursuant to 28 U.S.C.

§§ 1408 and 1409, (v) the Debtors have estimated that there are hundreds of creditors in this


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: The
Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Charlotte
Russe Holding Inc., (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate Corporation
(6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe Merchandising, Inc.
(9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located at 5910 Pacific Center
Boulevard, Suite 120, San Diego, CA 92121.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.



{BAY:03435523v1}
                   Case 19-10210-LSS        Doc 6     Filed 02/03/19     Page 35 of 38




chapter 11 case, many of which may require notice or file proofs of claim, (vi) the provision of

notice and the receipt, docketing and maintenance of proofs of claim would be unduly time

consuming and burdensome for the Clerk, (vii) the Court is authorized under 28 U.S.C. § 156(c)

to use, at the Debtors’ expense, outside agents to provide such services, (viii) DRC has the

experience and capability to provide such services, (ix) due and proper notice of the Application

having been given, and (x) DRC is a “disinterested person” as that term is defined under the

Bankruptcy Code; and it appearing that the relief requested in the Application and provided for

herein is in the best interest of the Debtors, their estates, and creditors; and after due deliberation

and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

        1.         Notwithstanding the terms of the Services Agreement, the Application is approved

solely as set forth herein.

        2.         The Debtors are authorized to retain DRC as the Claims and Noticing Agent

effective nunc pro tunc to the Petition Date under the terms of the Services Agreement, and DRC

is authorized and directed to perform noticing services and to receive, maintain, record and

otherwise administer the proofs of claim filed in this chapter 11 case, and all related tasks, all as

described in the Application.

        3.         DRC shall serve as the custodian of court records and shall be designated as the

authorized repository for all proofs of claim filed in this chapter 11 case and is authorized and

directed to maintain an official claims register for the Debtors and to provide the Clerk with a

certified duplicate thereof upon the request of the Clerk.

        4.         DRC is authorized and directed to obtain a post office box or address for the receipt

of proofs of claim.




{BAY:03435523v1}                                     2
                   Case 19-10210-LSS       Doc 6    Filed 02/03/19     Page 36 of 38




        5.         DRC is authorized to take such other action to comply with all duties set forth in

the Application.

        6.         The Debtors are authorized to compensate DRC in accordance with the terms of the

Services Agreement upon the receipt of reasonably detailed invoices setting forth the services

provided by DRC and the rates charged for each, and to reimburse DRC for all reasonable and

necessary expenses it may incur, upon the presentation of appropriate documentation, without the

need for DRC to file fee applications or otherwise seek Court approval for the compensation of its

services and reimbursement of its expenses.

        7.         DRC shall maintain records of all services showing dates, categories of services,

fees charged and expenses incurred, and shall serve monthly invoices on the Debtors, the U.S.

Trustee, counsel for the Debtors, counsel for any Committee monitoring the expenses of the

Debtors and any party-in-interest who specifically requests service of the monthly invoices.

        8.         To the extent any dispute arises relating to the Services Agreement or DRC’s

monthly invoices, the parties shall meet and confer in an attempt to resolve the dispute, and, if a

resolution is not achieved, the parties may seek resolution of the matter from the Court.

        9.         Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses of

DRC under this Order shall be an administrative expense of the Debtors’ estate.

        10.        DRC may hold the Retainer under the Services Agreement during this chapter 11

case as security for the payment of fees and expenses incurred under the Services Agreement in

connection with this case.

        11.        The Debtors shall indemnify DRC under the terms of the Services Agreement,

subject to the following clarifications:

                   (a)    DRC shall not be entitled to indemnification, contribution or reimbursement
                          pursuant to the Services Agreement for services other than the Claims and



{BAY:03435523v1}                                    3
                   Case 19-10210-LSS        Doc 6     Filed 02/03/19      Page 37 of 38




                          Noticing Services, unless such services and the indemnification,
                          contribution or reimbursement therefor are approved by this Court;

                   (b)    Notwithstanding anything to the contrary in the Services Agreement, the
                          Debtors shall have no obligation to indemnify any person, or provide
                          contribution or reimbursement to any person, for any claim or expense that
                          is either: (i) judicially determined (the determination having become final)
                          to have arisen from that person’s gross negligence, willful misconduct, or
                          fraud; (ii) for a contractual dispute in which the Debtors allege the breach
                          of DRC’s contractual obligations if the Court determines that
                          indemnification, contribution or reimbursement would not be permissible
                          pursuant to In re United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003);
                          or (iii) settled prior to a judicial determination as to the exclusions set forth
                          in clauses (i) or (ii), but determined by this Court, after notice and a hearing,
                          to be a claim or expense for which that person should not receive indemnity,
                          contribution or reimbursement under the terms of the Services Agreement
                          as modified by this Order; and

                   (c)    If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                          in this chapter 11 case (such order having become a final order no longer
                          subject to appeal) and (ii) the entry of an order closing the chapter 11 case,
                          DRC believes that it is entitled to the payment of any amounts by the
                          Debtors on account of the Debtors’ indemnification, contribution, and/or
                          reimbursement obligations under the Services Agreement, including
                          without limitation the advancement of defense costs, DRC must file an
                          application therefor in this Court, and the Debtors may not pay any such
                          amounts to DRC before the entry of an order by this Court approving the
                          payment. This subparagraph (c) is intended only to specify the period of
                          time under which the Court shall have jurisdiction over any request for fees
                          and expenses by DRC for indemnification, contribution, or reimbursement,
                          and not a provision limiting the duration of the Debtors’ obligation to
                          indemnify DRC. All parties in interest shall retain the right to object to any
                          demand by DRC for indemnification, contribution, or reimbursement.

        12.        In the event DRC is unable to provide the services set out in this order, DRC will

immediately notify the Clerk and counsel for the Debtors and, upon approval of this Court, cause

to have all original proofs of claim and computer information turned over to another claims and

noticing agent with the advice and consent of the Clerk and counsel for the Debtors.

        13.        The Debtors may submit a separate retention application, pursuant to section 327

of the Bankruptcy Code and/or any applicable law, for work that is to be performed by DRC but

is not specifically authorized by this Order.


{BAY:03435523v1}                                     4
                   Case 19-10210-LSS       Doc 6    Filed 02/03/19     Page 38 of 38




         14.       The Debtors and DRC are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.

         15.       Notwithstanding any term in the Services Agreement to the contrary, this Court

retains jurisdiction with respect to all matters arising from or related to the implementation of this

Order.

         16.       Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be immediately effective and enforceable upon its entry.

         17.       DRC shall not cease providing claims processing services during this chapter 11

case for any reason, including nonpayment, without an order of this Court.

         18.       In the event of any inconsistency between the Services Agreement, the Application

and this Order, this Order shall govern.



Dated:                , 2019
         Wilmington, Delaware
                                                        United States Bankruptcy Judge




{BAY:03435523v1}                                    5
